              Case 2:16-cv-01554-JCC Document 130 Filed 06/03/19 Page 1 of 4



                                                                        The Honorable John C. Coughenour
 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
 9
10
     BERNADEAN RITTMAN, FREDDIE
11   CARROLL, and JULIA WEHMEYER,                         NO. 2:16-cv-01554-JCC
     individually and on behalf of all others similarly
12                                                        DECLARATION OF STEVEN M.
     situated,
                                                          TINDALL IN SUPPORT OF
13                                                        PLAINTIFF’S OPPOSITION TO
                                Plaintiffs,
                                                          DEFENDANTS’ MOTION TO
14
                                                          CONSOLIDATE ACTION
            vs.
15
16   AMAZON.COM, INC. and AMAZON
     LOGISTICS, INC.,
17
                                Defendants.
18
19
20
21
22
23
24
25
26
27
28

       DECLARATION OF STEVEN M. TINDALL IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
                    DEFENDANTS’ MOTION TO CONSOLIDATE ACTION
                              CASE NO. 2:16-cv-01554-JCC
                Case 2:16-cv-01554-JCC Document 130 Filed 06/03/19 Page 2 of 4




 1             Pursuant to 28 U.S.C. § 1746, I, Steven M. Tindall, hereby declare as follows:
 2             1.     I am an attorney with the law firm of Gibbs Law Group LLP, one of the two firms
 3   representing Plaintiff Sean Hoyt, Jr. in Hoyt v. Amazon.com, Inc., et al., No. 2:19-cv-00498-JCC (W.D.
 4   Wash.), the case Defendants seek to consolidate with this matter. I am over the age of 18, and I am
 5   competent to attest to the facts set forth herein. I make this declaration based on my personal
 6   knowledge and, if sworn as a witness, I could and would testify competently to the facts contained
 7   herein.
 8             2.     In the Declaration of Linda Shen, Hoyt Docket Number 49, counsel for Defendants in
 9   this matter attach an email exchange between defense counsel and me regarding Plaintiff Hoyt’s PAGA
10   claim. In my emails to defense counsel, I make clear that Plaintiff is seeking PAGA penalties related to
11   unpaid wages under Labor Code § 558. Nowhere in the attached emails or in Mr. Hoyt’s complaint do
12   I state that Plaintiff is seeking “victim-specific relief” or “victim-specific” unpaid wages to be paid
13   primarily to employees. Plaintiff Hoyt seeks only a single PAGA penalty based on a violation of Labor
14   Code § 558 that will be divided the way all PAGA penalties are—with 75% of the penalty going to
15   California’s Labor and Workforce Development Association (LWDA) and 25% going to the affected
16   employees. Defense counsel’s statements to the contrary are simply mistaken.
17             3.     On February 28, 2019, Defendants’ counsel Linda Shen emailed me a copy of the
18   “Amazon Flex Independent Contractor Terms of Service” (“TOS”). On June 3, 2019, I visited the
19   Amazon Flex website at: https://flex.amazon.com/site-terms, which indicated that the “Site Terms”
20   were last updated on January 16, 2018. Both the TOS sent to me by Ms. Shen on February 28, 2019,
21   and the current site terms listed on Amazon’s website confirm that Defendants continue to require
22   California Flex drivers to agree to unlawful contract provisions, as alleged by Plaintiff Hoyt.
23             I declare under penalty of perjury under the laws of the United States that the foregoing is true
24   and correct.
25             Executed this 3rd day of June, 2019 in Oakland, California.
26
                                                             /s/ Steven M. Tindall
27
                                                             Steven M. Tindall, Admitted Pro Hac Vice
28
                                         1
      DECLARATION OF STEVEN M. TINDALL IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
                   DEFENDANTS’ MOTION TO CONSOLIDATE ACTION
                             CASE NO. 2:16-cv-01554-JCC
              Case 2:16-cv-01554-JCC Document 130 Filed 06/03/19 Page 3 of 4



                                          CERTIFICATE OF SERVICE
 1
            I, Jennifer Rust Murray, hereby certify that on June 3, 2019, I electronically filed the foregoing
 2
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 3
     following:
 4
 5                 Suzanne J. Thomas, WSBA #17338
                   K&L Gates LLP
 6                 925 Fourth Ave., Suite 2900
                   Seattle, WA 98104
 7
                   Telephone: 206-370-6642
 8                 Suzanne.thomas@klgates.com

 9                 Richard G. Rosenblatt (pro hac vice)
10                 James P. Walsh, Jr. (pro hac vice)
                   MORGAN LEWIS & BOCKIUS LLP
11                 502 Carnegie Center
                   Princeton, NJ 08540
12                 Telephone: 609-916-6600
13                 Richard.rosenblatt@morganlewis.com
                   James.walsh@morganlewis.com
14
                   Linda Z. Shen (pro hac vice)
15                 MORGAN LEWIS & BOCKIUS LLP
16                 2049 Century Park East, Suite 700
                   Los Angeles, CA 90067
17                 Telephone: 310-907-1000
                   Linda.shen@morganlewis.com
18
19                 Amy A. McGeever (pro hac vice)
                   MORGAN LEWIS & BOCKIUS LLP
20                 One Market, Spear Street Tower
                   San Francisco, CA 94105
21
                   Telephone: 415-442-1000
22                 Amy.mcgeever@morganlewis.com

23                 Attorneys for Defendants
                   Amazon.com, Inc. and
24
                   Amazon Logistics, Inc.
25
26
27
28
                                         1
      DECLARATION OF STEVEN M. TINDALL IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
                   DEFENDANTS’ MOTION TO CONSOLIDATE ACTION
                             CASE NO. 2:16-cv-01554-JCC
          Case 2:16-cv-01554-JCC Document 130 Filed 06/03/19 Page 4 of 4



         DATED this 3rd day of June, 2019.
 1
 2                                  TERRELL MARSHALL LAW GROUP PLLC

 3                                  By: /s/ Jennifer Rust Murray, WSBA #36983
                                        Jennifer Rust Murray, WSBA #36983
 4
                                        Email: jmurray@terrellmarshall.com
 5                                      936 North 34th Street, Suite 300
                                        Seattle, Washington 98103
 6                                      Telephone: (206) 816-6603
 7                                      Facsimile: (206) 319-5450

 8                                  Attorneys for Plaintiff Sean M. Hoyt, Jr.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
     DECLARATION OF STEVEN M. TINDALL IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
                  DEFENDANTS’ MOTION TO CONSOLIDATE ACTION
                            CASE NO. 2:16-cv-01554-JCC
